This suit was originally filed in the name of R.V. Mahan, as executrix, etc., against the defendant, and claimed in three counts damages for conversion, for money had and received, and for the possession of one stock certificate representing 20 shares in the Pan-American Life Insurance Company. Afterwards, by agreement of counsel on file, the suit resolved itself by amendment into a suit between plaintiff as an individual and defendant for the recovery of stock certificate No. 4720, representing 20 shares of stock in the Pan-American Life Insurance Company. The plea of defendant was in short by consent, the general issue with leave to give in evidence, etc.
J.W. Mahan, the original owner of the stock, died, leaving plaintiff as his widow the sole owner of the stock sued for. Plaintiff *Page 673 
delivered this certificate of stock to one J.M. Christian, for what purpose is not quite clear, demanding from him a receipt, and in response to that demand Christian gave her a paper purporting to be a receipt for $200 in payment for subscription to shares in the Lanzius Air Craft Company, upon which he wrote: "Representing 20 shares of Pan-American Life Insurance Company." Plaintiff could not read or write the English language. Christian was a stock salesman, selling stock in the Lanzius Air Craft Company, had an office in the Brown-Marx Building in Birmingham, and was a comparative stranger to plaintiff. Plaintiff testified that she did not sell the stock to Christian, did not authorize him to sell it, and that she did not sign the name "J.W. Mahan" to the transfer on the back of the stock certificate, and some time after delivering the stock to Christian she called at his office in an effort to regain possession of the stock, but failed to see Christian, who was gone and has not been since seen. Christian sold the 20 shares of stock to the defendant and delivered at the time the certificate, with the transfer on the back made out to J.M. Christian, signed "J.W. Mahan," and witnessed by J.M. Christian. The transfer from Christian to defendant was regular, in due course of business, and for a valuable consideration.
The defendant moves the court to transfer the cause to the equity docket. This motion was properly overruled, as, if the plaintiff, being the sole and only owner of the 20 shares of stock, evidenced by the certificate, actually signed the name of J.W. Mahan to the transfer or authorized it to be signed or delivered the possession of the certificate of stock to Christian with indicia of title, and Christian sold the stock to defendant, plaintiff would be bound by the transaction, so far as defendant is concerned, and such defense would be available in law as well as in equity. Mobile Life Ins. Co. v. Randall, 71 Ala. 220; Davidson v. Farrow Mer. Co., 13 Ala. App. 614,68 So. 602.
It is not contended in this case, nor would such contention be supported by the evidence, that plaintiff actually made a sale of the 20 shares of stock to J.M. Christian, but it is contended that she put into his hands, with such indicia of authority as would enable him to dispose of the certificate of stock here claimed. If this was a suit between plaintiff, on the one hand, and Christian, on the other, under the facts as here presented, it would present no difficulties, but, being between plaintiff and a third party, who admittedly acquired the certificate, in the usual course of business, for value, and from one to whom plaintiff had voluntarily delivered the possession, we are driven to apply the rule that, where one of two innocent parties must suffer, he who has been negligent must be the loser. If, as matter of fact, plaintiff signed the certificate of transfer, and delivered it into the hands of Christian, thereby putting into Christian, power to perpetrate a fraud on defendant, and defendant, acting in good faith, bought and paid for the stock, plaintiff could not recover as against this defendant. Davidson v. Farrow Mer. Co., 13 Ala. App. 614,68 So. 602. Upon this proposition the trial judge clearly charged the jury. If plaintiff sold the stock to Christian, in payment for shares in the Air Craft Company, as might be indicated by the receipt given her by Christian, at the time the certificate was delivered, although she may not have signed the transfer, or if the shares were delivered to Christian to be by him disposed of and the proceeds applied to the payment of shares in the Air Craft Company, or if plaintiff authorized another to sign the transfer of the certificate at the time of delivery to Christian, plaintiff could not recover in this action against defendant, where it is shown without conflict that defendant bought the shares of stock in the usual course of business and for value.
In order for a sale of the shares to have been made, or the certificate delivered with authority to dispose of, or the authorization of some one else besides plaintiff to sign the name "J.W. Mahan" to the transfer, it was not necessary that such sale or authorization be in writing. McGowin v. Dickson,182 Ala. 161-177, 62 So. 685; Thompson v. Hudgins, 116 Ala. 93,22 So. 632.
So the real question in this case is: Was Christian invested by the plaintiff, either with the indicia of title to the property, or was he clothed by her with apparent authority to make the sale? If either of these is true, a fact to be gathered from the entire evidence, the surroundings and conditions of the parties, and not alone as to whether plaintiff actually signed the transfer the plaintiff could not recover. Davidson v. Farrow Mer. Co., 13 Ala. App. 614,68 So. 602.
If plaintiff actually signed the transfer, or if she authorized it to be signed by another, and delivered it into the hands of Christian, she could not now as against an innocent holder for value repudiate her act, or if she sold the stock to Christian, or authorized him to sell the stock, delivering to him the certificate for that purpose, although such sale or authorization was not in writing, and although she did not sign the transfer, she could not recover in this action. On the contrary, if plaintiff did not sell the stock to Christian or authorize its sale by him, or if she did not place the stock certificate voluntarily in his hands with an apparent indicia of title or clothe him with apparent authority to make sale of the stock, she would be entitled to recover the property, *Page 674 
even from one who purchased for value, such purchaser buying caveat emptor. Of course, the burden of proof is on the defendant to establish the defense which would preclude a recovery. 5 Michie's Dig. 714, § 88.
That part of the court's oral charge to which exception was taken is not broad enough to cover the propositions of law applicable to the facts of this case and is error.
The testimony of the witness Anderson was properly admitted: the conversation was not an effort to negotiate a compromise.
The other questions presented will not likely arise on another trial.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.